UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4425


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZHIVAGO ANWAH ROBINSON, a/k/a Anwah, a/k/a Anwar,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:08-cr-00401-CMC-2)


Submitted:   July 28, 2010                 Decided:   August 11, 2010


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina,    for Appellant.     W. Walter Wilkins, United
States Attorney, James Chris Leventis, Jr., Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A    federal       jury    convicted         Zhivago      Anwah      Robinson      of

conspiracy         to     possess       with     intent         to     distribute         and    to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2006),

possession of a firearm by a convicted felon, in violation of 18

U.S.C.     § 922(g)(1)           (2006),       and        possession        with     intent      to

distribute and distribution of cocaine base, in violation of 21

U.S.C. § 841(a)(1) (2006).                    At sentencing, the district court

determined         that    Robinson        was       a    career      offender       under      the

Sentencing         Guidelines        and      sentenced         him    to    360     months      of

imprisonment.             See U.S. Sentencing Guidelines Manual (“USSG”)

§ 4B1.1(a) (2008).               Robinson now appeals, and argues that the

district court erred in imposing a 360-month sentence because

his    predicate         offenses       for    the       career       offender      designation

involved small amounts of drugs, no firearms, and no violence.

Finding no error, we affirm.

              We     review      a    sentence           for    reasonableness,        using      a

deferential        “abuse      of    discretion”          standard.          Gall    v.    United

States, 552 U.S. 38, 51 (2007); United States v. Evans, 526 F.3d

155,    161       (4th    Cir.      2008).           After      determining        whether      the

district      court       properly       calculated            the    defendant’s      advisory

Guidelines          range,       this         court        reviews          the     substantive

reasonableness            of   the      sentence,          “taking      into       account      the

totality of the circumstances.”                          United States v. Pauley, 511

                                                 2
F.3d   468,       473   (4th   Cir.   2007)   (internal   quotation      marks    and

citation      omitted).        This   court   presumes    a   sentence    within   a

properly determined advisory Guidelines range is substantively

reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); see Rita v. United States, 551 U.S. 338, 347 (2007).

              Robinson         does     not    challenge        the      procedural

reasonableness of his sentence on appeal.                     Rather, he attacks

its    substantive        reasonableness,       asserting      that,     under    the

totality      of    the   circumstances,      the    district   court     erred    in

imposing      a    sentence    within   the   properly-calculated        Guidelines

range.     He argues that, because the predicate offenses for his

career offender enhancement did not involve firearms, violence,

or a significant quantity of drugs, he did not merit the lengthy

sentence imposed by the district court.

              We conclude, however, that Robinson has not rebutted

the presumption of reasonableness that we apply to Robinson’s

sentence.         Allen, 491 F.3d at 193.           Accordingly, we affirm the

judgment of the district court.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          3